Duckworth, Chief Justice.
1. The exceptions of law and exceptions of fact not being sufficiently clear and definite in setting out the exceptions and the evidence in support thereof, and in failing to clearly and distinctly specify and point out the errors committed by the examiner in reaching the conclusions reported by him, the court did not err in sustaining the demurrer filed to the exceptions of law, but did err in overruling the demurrer to the exceptions of fact. Code §§ 60-304, 10-301; Mason v. Commissioners &c. for Dekalb County, 104 Ga. 35 (30 S. E. 513); Littleton v. Patton, 112 Ga. 438 (4) (37 S. E. 755); Fleetwood v. Bibb, 113 Ga. 618 (38 S. E. 980); Ross v. Battle, 113 Ga. 742 (39 S. E. 287); Weldon v. Hudson, 120 Ga. 699 (48 S. E. 130); Moss v. Chappell, 126 Ga. 196 (54 S. E. 968); Woodward v. Williams Bros. Lumber Co., 176 Ga. 107 (167 S. E. 169); McDuffie v. Merchants’ &c. Bank, 177 Ga. 695 (170 S. E. 805); Willis v. Forman, 180 Ga. 193 (178 S. E. 440).
2. And the exceptions of law not being clear and definite in accordance with Code § 10-301, and as ruled above, there was nothing to amend, and for this reason the court did not err in sustaining the objections and demurrer to the exceptions of law as amended. See Code § 81-1301; Clements v. Fletcher, 161 Ga. 21 (129 S. E. 846); Sizer & Co. v. G. T. Melton & Sons, 129 Ga. 143 (58 S. E. 1055); Faucett v. Rogers, 152 Ga. 168 (108 S. E. 798); Mohr-Weil Dumber Co. v. Russell, 109 Ga. 579 (34 S. E. 1005).

Judgment affirmed on the main bill and reversed on the cross-bill of exceptions.


All the Justices concur.

*173The cross-bill of exceptions is to the overruling of certain grounds of the demurrer and motion to dismiss the exceptions of fact of Simon Wolf Endowment Fund, Inc., which were as follows: (1) “Intervenor excepts to the finding of fact of the examiner that the sale was in the depth of the depression and that the value of the tract at this time was entirely speculative and it could be put to no economical use in its then condition and that the cost of filling in the property would have exceeded its value at the time after it had been filled in, and that its value was not in excess of $200.00.” (2) “Intervenor excepts generally to the findings of fact of the examiner.”
The exceptions of law and of fact were filed on March 22, 1952, and on April 6, 1953, over one year later, the demurrer and motion to dismiss the exceptions, the amendment offered to the exceptions allowed filed subject to demurrer and objections, and the objections, demurrer, and motion to strike the exceptions as amended, were all filed. In order to expedite the submission of all exceptions of fact for determination by a jury, it was stipulated that the court would rule on the demurrers to and motion to dismiss the exceptions of fact filed by Simon Wolf Endowment Fund, Inc., without prejudice to a later ruling on the demurrer and motion to dismiss the exceptions of law. Cer*174tain of the grounds of the demurrer and motion were then overruled, and the cross-bill of exceptions here is to this judgment.
At a later date, the court sustained the renewed demurrer, objections, and motion to strike the exceptions of law, as amended and decreed title to be in Thomas B. West subject to certain tax liens. The main bill of exceptions is to this final judgment and to the antecedent ruling above.